Title: From Benjamin Franklin to James Turing and Son, 10 October 1779
From: Franklin, Benjamin
To: Turing, James, & Son


Gentlemen,Passy, Oct. 10. 1779.
I received the Letter you did me the honour of writing to me the 2. Instant, relating to the Capture of your Vessel by the General Mifflin, Capt. Babcock. I shall transmit by the first good Opportunity your Letter with the Papers it enclosed to the Government of the Massachusetts Bay, which is the State where the Owners of that Privateer reside, and where they have doubtless given bond with sureties as the Laws require, to make good all Damages occasioned by illegal Captures. The intention of the United States being to give no just Cause of Offence to neutral or friendly Nations, nor permit any which they can prevent or remedy. But as our our Dispatches in this time of War, may be intercepted or lost, and all Business is help’d by having an Agent on the Spot to forward it, I Suppose you will empower some person there to act for you, and send him Copies authenticated of all the Papers that Justify your Claim by several different Conveyances.— If you have no Correspondent in Boston, I would name to you Mr. Jonathan Williams Merchant there, who has the Character of an upright Man active and correct in Business.— I have the honour to be Gentlemen &c.

Messrs. James Turing and son, Mershts. Middlebourg, holland.

